DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-8 are currently pending.

Drawings
The drawings are objected to because the drawings are pixelated and blurry in nature which makes them insufficient in quality for reproduction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, 

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites, “the locking groove is formed by two protruding blocks”.  However, claim 1 recites “locking grooves”.  Claim 4’s claim language would present more clearly if it recited something like --at least one of the locking grooves is formed by two protruding blocks-- or --each of the locking grooves is formed by two protruding blocks, respectively--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Yaming (DE 102015118546).

Note: see the English translation for DE 102015118546, above, when any reference is made to a specific paragraph and/or reference number in the rejection(s) below.


    PNG
    media_image1.png
    754
    1270
    media_image1.png
    Greyscale


Re Clm 1: Yaming discloses a sealing vibrational-counterrotation-proof hose joint (see Figs. 1-4 and the Fig. above), comprising: 
a joint main body (5), and 

wherein a connecting section (the section where 26 overlaps 5) is arranged on the joint main body, and the screw cap is connected to the connecting section, 
wherein the connecting section is provided with hooking claws (18 and 19),
wherein a squeezing section is arranged on the screw cap (the portion of 5 which overlaps 18 and 19, and see [0066]), 
wherein the squeezing section can squeeze the hooking claws (see [0066]), thereby enabling the hooking claws to bend towards the central axis of the joint main body (see [0066]), 
wherein the screw cap is provided with locking blocks (32 and 33, and see [0062] which indicates 32 and 33 are arranged opposite one another), 
wherein the side wall of the connecting section is provided with locking grooves (1001 a duplicate of such on the other side where such is not visible in Fig. 1, and see [0070]) and 
a plurality of spiral guide bars (2001, 2002, and the duplicate of such on the other side where such is not visible in Fig. 1, such side guide bars exist for both 36 and 37, and see [0070], [0067], and [0065]; note: that bars can be defined as a stripe, band, or line much longer than it is wide, and the radially extending surfaces 2001, 2002, and the duplicate of such on the other side where such is not visible in Fig. 1 for 36 and 37 are just that; bar can also be defined as something that obstructs or prevents passage, progress, or action, and again, the radially extending surfaces 2001, 2002, and the duplicate of such on the other side where such is not visible in Fig. 1 for 36 and 37 due just that), wherein the spiral guide bars are uniformly distributed (see [0067] and [0065]; 
Re Clm 2: Yaming discloses wherein an anti-falling ring for preventing the screw cap from falling off is arranged at the end of the connecting section (the ring-shaped end portion of the body that includes the multiple raised sections of 39).
Re Clm 6: Yaming discloses wherein a sealing ring (13) is arranged in the connecting section.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Yaming (DE 102015118546) as applies to claim(s) 1, 2, and 6 above.

Re Clm 3: Yaming discloses wherein a guide (the outer edge of 39 at the opening of 52 and the other 52) for allowing the locking block to slide through the anti-falling ring is formed at the end of the connecting section (see Fig. 1).
Yaming fails to disclose a slope.
A slope or sloped structure, can providing a means in aiding in the piloting of mating members together, to insure a proper fitment between structures, alternatively, for providing a structural configuration which would have yielded the same predicable result of allowing mating members to properly seat, resulting in a securely fitting joint.
The examiner is taking Official Notice that it is old and well known to have a slope, for the purpose of providing a means in piloting mating members together, or to insure a proper fitment between structures, alternatively, for providing a structural configuration which would have yielded the same predicable result of allowing mating members to properly seat, resulting in a securely fitting joint. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Yaming, to have had a slope, for the purpose of providing a means in piloting mating members together, or to insure a proper fitment between structures, alternatively, for providing a structural configuration which would have yielded the same predicable result of allowing mating members to properly seat, resulting in a securely fitting joint.

Yaming fails to disclose gradually reduced.
A gradually reduced structure, can providing a means in aiding in the piloting of mating members together, to insure a proper fitment between structures, alternatively, for providing a structural configuration which would result in forming a securely fitting joint.
The examiner is taking Official Notice that it is old and well known to have a gradually reduced structure, for the purpose of providing a means in piloting mating members together, to insure a proper fitment between structures, alternatively, for providing a structural configuration which would have yielded the same predictable result of forming a securely fitting joint. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Yaming, to have had a gradually reduced structure, for the purpose of providing a means in piloting mating members together, to insure a proper fitment between structures, alternatively, for providing a structural configuration which would have yielded the same predictable result of forming a securely fitting joint.
Re Clm 8: Yaming discloses wherein the hose joint further comprises a threaded connection section (10).
Yaming fails to disclose a nut is connected.

The examiner is taking Official Notice that it is old and well known to have a nut connected, for the purpose of providing a means to connect members to form a flow path, alternatively, for providing a structural configuration which would have yielded the same predictable result of forming a securely fitting joint. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Yaming, to have had a nut is connected with the threaded connection section, for the purpose of providing a means to connect members to form a flow path, alternatively, for providing a structural configuration which would have yielded the same predictable result of forming a securely fitting joint.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
09/09/2021



/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679